DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.










Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, 13-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2020/0364069 A1).
As to claim 1, Liu discloses a device [Assistant system 140 on FIG. 1], comprising: 
one or more processors [Processor 902 on FIG. 9] configured to: 
receive user input [“The method may begin at step 510, where the assistant system 140 may receive, from a client system 130 associated with a first user, a user request 405. The user request 405 is associated with one or more domains.” Paragraph 0071];
determine that the user input is associated with an active communication session [“At step 520, the assistant system 140 may parse, the user request 405 to identify one or more semantic-intents 410 and one or more slots 415. The one or more semantic-intents 410 are associated with the one or more domains.” Paragraph 0071]; 
identify a first set of intents [Semantic-intents], out of a plurality of candidate sets of intents [Context information], that are associated with the active communication session, the first set of intents having been specified by a particular intent of a second set of intents [Sub-intent] against which a prior user input [Dialog-intent] associated with the active communication session was evaluated [“At step 530, the assistant system 140 may identify, based on a ranker model, one or more dialog-intents 420 associated with the user request 405.  (1) The one or more semantic-intents 410, (2) the one or more slots 415, and (3) context information 425 associated with the user request 405. Each dialog-intent 420 is a sub-intent of one or more of the semantic-intents 410. At step 540, the assistant system 140 may determine, by a dialog engine 235, one or more agents from a plurality of agents for executing one or more tasks associated with the one or more dialog-intents 420, respectively.” Paragraph 0071]; and 
evaluate the user input against the first set of intents, the evaluating including identifying a particular intent [Responsive to the user input] of the first set of intents to apply to the user input [“At step 550, the assistant system 140 may send, to the client system 130 associated with the first user, instructions for presenting a communication content 435 responsive to the user input. The communication content 435 comprises information 430 returned from the one or more agents responsive to executing the one or more tasks.” Paragraph 0071]. 

As to claim 2, Liu discloses the device of claim 1, wherein the user input includes language input, and wherein the first set of intents includes one or more Natural Language Processing ("NLP") intents that each indicate one or more actions to perform based on the user input [Paragraph 0028].  

As to claim 3, Liu discloses the device of claim 2, wherein the one or more actions includes providing a response to the user input [Paragraph 0028].  

As to claim 6, Liu discloses the device of claim 1, wherein determining that the user input is associated with an active communication session includes determining that the user input is associated with a same particular user or User Equipment ("UE") from which the prior user input was received [Paragraph 0028].  

As to claim 7, Liu discloses the device of claim 1, wherein the first and second sets of intents are provided via a Natural Language Processing ("NLP") platform that enforces a limit on a quantity of intents included in each of the first and second sets of intents [Paragraph 0053].  

As to claim 8, Liu discloses a non-transitory computer-readable medium storing a plurality of processor- executable instructions, which, when executed by one or more processors [Paragraph 0112], cause the one or more processors to: see claim 1’s rejection above. 

As to claim 9, see claim 2’s rejection above.

 As to claim 10, see claim 3’s rejection above.

As to claim 13, see claim 6’s rejection above.

As to claim 14, see claim 7’s rejection above.

As to claim 15, Liu discloses a method [Paragraph 0002], comprising: see claim 1’s rejection above.

As to claim 16, see claim 2’s rejection above.

As to claim 19, see claim 6’s rejection above.

As to claim 20, see claim 7’s rejection above.





Allowable Subject Matter
Claims 4-5, 11-12 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
July 27, 2022